DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
02.	This action is in response to Applicant’s amendment filed on 12/03/2020.  Claims 21 – 40 are pending in the present application.  This action is made FINAL.

Response to Arguments
03.	Applicant argues that the prior art does not disclose all of the Applicant’s claimed limitations.  Specifically, it is argued that Jensen does not disclose the Applicant’s claimed limitation of “merging local metadata associated with the master-image virtual hard disk with local metadata associated with the one or more differencing virtual hard disks”.  Examiner respectfully agrees.  Although Jensen teaches the usage of metadata, there appears to be no teaching of the metadata being merged from the virtual hard disk with local metadata.

Double Patenting
04.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out 
05.	Claims 21 – 40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of US Patent 10,338,947.  Although the conflicted claims are not identical, they are not patentably distinct from each other because claim 21 is just a slightly broader version of the patents claims. Please see table below.
Application 16/452,761
Patent 10,338,947
1. A method, comprising:

employing at least one processor configured to execute computer-executable instructions stored in memory to perform the following operations:

identifying a first set of one or more storage blocks to be allocated for storage of a master-image virtual hard disk;



allocating space for the extended first set of storage blocks for the master-image virtual hard disk and for the patches to the master-image virtual hard disk;


allocating additional space for a second set of storage blocks for the one or more differencing virtual hard disks; 






merging local metadata associated  with the master-image virtual hard disk with local metadata associated with  the one or more differencing virtual hard disks.


employing at least one processor configured to execute computer-executable instructions stored in memory to perform the following acts:


identifying a first set of one or more contiguous storage blocks to be allocated for storage of a master-image virtual hard disk;



allocating space in a physical file system for the extended first set of contiguous storage blocks for the master-image virtual hard disk and for the patches to the master-image virtual hard disk;

allocating additional space in the physical file system for a second set of contiguous storage blocks for the one or more differencing virtual hard disks, 

merging local metadata associated with the master-image virtual hard disk with local metadata associated with the one or more differencing virtual hard disks.



Allowable Subject Matter
06.	Claims 21 – 40 have been examined and are deemed allowable over the prior art.  However, the double patenting rejections remain, and would need to be overcome in order for an allowance to be processed.

Reasons for the Indication of Allowable Subject Matter
07.	The following is a statement of reasons for the indication of allowable subject matter:
	The primary reason for allowance of claims 21 – 40 in the instant application is because the prior arts of record do not teach or suggest “identifying a first set of one or more storage blocks to be allocated for storage of a master-image virtual hard disk; .
	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
08.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

09.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

March 12, 2021